Citation Nr: 1147301	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  07-40 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to October 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the benefit sought on appeal.   

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge in May 2010.  A transcript of the hearing is associated with the claims file.  

This case was previously before the Board in December 2010 and was remanded for additional development.  That development was completed, and the case has since been returned to the Board for appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained. 

2.  The Veteran has not been shown to currently have sleep apnea that is causally or etiologically related to his military service. 





CONCLUSION OF LAW

Sleep apnea was not incurred in active service. 38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b)  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In this case, the RO did provide the appellant with notice in May 2009, which was prior to the initial decision on the claim in July 2009.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant. 

Moreover, the requirements with respect to the content of the notice were met in this case.  The May 2009 letter notified the Veteran of the evidence necessary to substantiate the claim for service connection and of the division of responsibilities in obtaining such evidence.  The May 2009 letter also explained how disability ratings and effective dates are determined.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  All identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding post-service records that are pertinent to the issue currently on appeal.  

The Board does acknowledge that the Veteran's complete service treatment records are not available.  In accordance with the law and regulations, the RO continued its efforts to obtain all relevant medical records until it was reasonably certain that such records did not exist or that further efforts to obtain those records would be futile. 

The record shows that the RO attempted to obtain the Veteran's complete service treatment records, but a July 2005 response indicated that they are presumed destroyed by the fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri, in 1973. 

An October 2005 letter notified the Veteran that his military records may have been destroyed in the fire.  It was requested that he completed and return the enclosed NA Form 13055 in order to enable VA to perform a thorough search for his military medical records.  The Veteran responded in January 2006 and indicated he had been treated for an unrelated disability while stationed with the Army Architecture Integration Center (AAIC) Battery in Alaska in November 1952 and the Personnel Command in the Separation Detachment at Fort Jackson in South Carolina in October 1953.

The RO subsequently made a request for service treatment records and/or sick/morning reports from the AAIC in November 1952 and the Personnel Command, Separation Detachment in October 1953.  However, an April 2006 response indicated that a search was not possible based on the information furnished. 

A VA employee contacted the Veteran via telephone in June 2006 to inform the Veteran of the April 2006 reply from the National Personnel Records Center (NPRC).  The employee notified the Veteran that further searches required the Veteran's complete military unit and the month and year of treatment.  The Veteran indicated that he was unable to remember his complete unit information or the month and year of treatment in service, and he had no further evidence to submit.

In July 2006, the RO made a formal finding on the unavailability of the Veteran's service treatment records.  On the same date, a letter was sent to the Veteran explaining that his complete service treatment records could not be obtained.  He was informed of the actions taken to find his records, and he was asked to submit any records or other documentation that he had in his possession. 

Based on the foregoing, the Board concludes that VA has done everything reasonably possible to assist the appellant in obtaining his complete service treatment records.  Thus, the Board finds compliance with the applicable development procedures, and there is no indication that there is additional available evidence to substantiate the Veteran's claim that has not been associated with the claims folder. 

In addition, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded a VA examination in April 2011 in compliance with the December 2010 remand. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the April 2011 VA medical opinion obtained in this case is adequate, as it is predicated on a full reading of the available medical records contained in the Veteran's claims file.  The examiner considered all of the pertinent evidence of record, to include the statements of the appellant, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a statement of the case and supplemental statement of the case, which informed them of the laws and regulations relevant to the Veteran's claim.  The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and, he did, in fact, participate. Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for sleep apnea.  Because the Veteran's complete service treatment records are unavailable for review, the Board must base its decision on other available evidence. 
The Veteran served on active duty from November 1951 to October 1953.  His October 1953 separation examination is associated with the claims file; however, no pertinent complaints or abnormalities were noted.  Moreover, he did not seek treatment immediately following his period of service or for many years thereafter.  

With regard to the years-long evidentiary gap in this case between active service and the earliest manifestations of sleep apnea, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection. Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-8 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role. See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness). 

The first post-service medical evidence regarding complaints of a sleep disorder were documented in a July 2005 VA treatment note.  In particular, he complained of having excessive snoring during the day and daytime sleepiness.  The examining physician recommended an evaluation for sleep apnea and ordered a sleep study; however, VA treatment records indicate that the sleep study was not conducted.

In a March 2006 VA treatment record, the Veteran reported having daytime sleepiness and loud snoring, and he requested that VA reschedule another sleep study to evaluate him for sleep apnea.

An October 2006 VA sleep/split study technician note indicated that "[d]ue to the early onset of events[,] a split night study was performed."  The Veteran was fitted with a continuous positive airway pressure (CPAP) mask, "which provided good resolution of apneas, hypopneas, hypoxemia and snoring."  The technician noted a physician's interpretation was pending.  Two physicians acknowledged and signed the technician's note, but they did not provide a diagnosis based upon the sleep study results.

In a December 2006 VA treatment note, the Veteran reported continued use of a CPAP machine for sleep apnea symptoms.

In an October 2007 VA treatment note, the Veteran complained of insomnia and an inability to sleep at night, and he indicated that he heard voices. The diagnosis was insomnia with hallucinations.

In a June 2009 statement, H. R., Jr., stated that he was the Veteran's close friend.  He indicated that the Veteran had "sleeping problems"; however, he did not report any observable symptoms.  Nor did he attest to the onset of the sleeping problems.

During the May 2010 hearing, the Veteran testified that he began having problems with his sleep in 1953, and and he asserted that his sleep problems continued ever since that time.  He also stated that he was treated by a private physician for his sleep disorder within a few weeks after his discharge from service in 1953; however, he indicated that the physician was deceased and that the records were unavailable.

The Veteran was provided a VA examination in April 2011 during which he reiterated that he saw a private physician when he left the military because he was falling asleep while driving and snoring.  However, he denied participating in any sleep studies until October 2006.  The examiner diagnosed him with sleep apnea and noted that the Veteran had used a CPAP since 2006.  The examiner opined that the sleep apnea was not caused by or a result of service.  In so doing, he noted that the Veteran was not diagnosed with sleep apnea until 2006 and that the Veteran had denied having any traumatic injury to his face and oropharynx to alter his upper airway anatomy.

The Board notes that the Veteran is competent to report his experience and symptoms in service and thereafter.  While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible symptoms and manifestations of a disorder. Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered, if submitted, when a Veteran seeks disability benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease. See Buchanan, 451 F.3d at 1335; 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. Buchanan, 451 F.3d at 1336.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465   (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). 

VA adjudicators may consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  VA cannot ignore a veteran's testimony, but his interest may affect the credibility of the evidence. Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).   

In this case, the Board finds that the Veteran is competent to state that he has had sleeping problems since service.  However, the Board does not find his reported history to be credible.  In this regard, the Board notes that the Veteran previously filed a claim for other disorders in January 1974, yet there was no mention of any sleep disorder.  Moreover, when he first sought treatment at VA in July 2005, the treating physician specifically documented him as having reported that he had had excessive snoring and daytime sleepiness during the previous four months.  As such, the Veteran made a contemporaneous statement while first seeking treatment, which contradicts his current allegation that he has had such symptoms since service.  Given these inconsistencies, the Board finds that the Veteran's current assertion experiencing continuity of symptomatology since service are not credible.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

There is no other evidence showing that the Veteran's current sleep apnea is related to his military service. Thus, the competent and credible evidence of record shows that the disorder did not manifest in service or for many decades thereafter and is not causally or etiologically to his period of service.  In fact, the April 2011 VA examiner's opinion is the only competent and credible evidence addressing the etiology of the Veteran's current sleep apnea, and that opinion weighs against the claim.  

Based on the foregoing, the Board finds that the preponderance of the competent and credible evidence is against the Veteran's claim for service connection for sleep apnea.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for sleep apnea is not warranted. 




ORDER

Service connection for sleep apnea is denied.



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


